Citation Nr: 1617646	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  12-03 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jill Mitchell-Thein, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran filed a claim for entitlement to service connection for PTSD.  In this case, the Veteran has been diagnosed with depression and PTSD.  In light of Clemons and the diagnoses of record, the Board has expanded the Veteran's claim, and the issue has been recharacterized as stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the case must be remanded for additional development.  The Veteran asserts that he has PTSD as a result of an armored personnel carrier accident.  The Veteran's VA treatment records indicate he has been diagnosed with PTSD based on his claimed stressor.  See May 2009 VA treatment record.

The Veteran has provided specific information regarding his stressor, including the date and place.  He provided the name of his unit and the name of a service member who served with him at the time and the date of the incident, in August 1981.  See April 2009 stressor statement.  The Veteran also described the incident in a 1992 claim for service connection for a back injury.  

In June 2010, the RO issued a Formal Finding of inability to corroborate the claimed stressors associated with the claim for service connection for PTSD.  The RO stated that the information required to verify the stressful events described by the Veteran was insufficient to send to the U.S. Army and JSRRC and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  

In a December 2012 request to the National Personnel Records Center (NPRC), the RO requested a search of morning reports for the Veteran's unit from August 25, 1981, to August 27, 1981 containing remarks regarding an armored personnel carrier rollover.  In a February 2013 response, the NPRC said that no search was possible based on the information furnished: the index of retired records at NPRC did not list the requested: year there were no morning reports at NPRC after 1974.  Although there were no morning reports, the Veteran provided detailed information regarding the incident, and the record does not indicate the AOJ attempted to verify the incident using sources other than morning reports.  As there may be a record of the incident in sources other than morning reports, an attempt should be made to verify the incident using any other appropriate sources available.

The RO requested "PTSD, pages from the personnel file showing unit of assignment, dates of assignment, participation in combat operations, wounds in action, awards and decorations and official travel outside the U.S."  "All available requested records" were mailed in May 2009.  However, the RO did not request the Veteran's complete personnel records.  As there may be outstanding personnel records that are relevant to the claim, the AOJ must attempt to obtain the Veteran's complete service personnel records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records.  If no additional records are available, this should be documented in the claims file.

2.  Then, attempt to verify the Veteran's claimed stressor of an armored personnel carrier rollover in August 1981 with any appropriate source, to include JSRRC.  The AOJ should consider the information provided by the Veteran, including the name of a service member, M.H., who witnessed the accident.  All attempts to verify the incident should be documented in the claims file.

3.  Thereafter, readjudicate the issue on appeal of entitlement to PTSD.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

